Citation Nr: 1809226	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO. 10-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a compression fracture of T-12 and L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction of the claim currently resides with the Cleveland, Ohio RO.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in February 2015. A transcript of the hearing has been associated with the record. However, the VLJ who conducted the hearing is no longer employed by the Board. The Veteran was informed of his right to a new hearing with a different VLJ in a February 2016 letter. The Veteran did not respond. As such, the Board will consider his claims based on the evidence of record.

This matter was most recently before the Board in August 2017 and remanded for further development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Prior to April 13, 2016, the Veteran's thoracolumbar spine disability did not manifest forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine. There is no evidence of incapacitating episodes related to intervertebral disc syndrome. 
 
2. The probative and competent evidence of record is in equipoise that beginning April 13, 2016, the Veteran's thoracolumbar spine disability manifested forward flexion of the thoracolumbar spine limited to 30 degrees or less. There is no evidence of incapacitating episodes related to intervertebral disc syndrome.

CONCLUSIONS OF LAW

1. Prior to April 13, 2016, the criteria for a disability rating in excess of 20 percent have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. Affording the Veteran the benefit of the doubt, the criteria for a 40 percent rating, but no higher, beginning April 13, 2016, have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected thoracolumbar spine disability is currently evaluated as 20 percent disabling. He filed a claim for increased rating in April 2009.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5237. Lumbosacral strain will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent rating is warranted for ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. Id. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

Under notes to the rating formula:

Note (2): (see also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997). 

Turning to the evidence of record, VA medical center (VAMC) a physical therapy record from February 2009, documented that the Veteran's lumbar range of motion (ROM) was within full normal limits, although the Veteran demonstrated and verbalized increased discomfort with overall movement. A March 2009 VAMC electromyography (EMG) lab record reported the Veteran stated that his back "goes out at least one time per week." In November 2009, a VAMC orthopedic note states that the Veteran's records reflect that his ROM for his thoracolumbar spine was forward flexion of 0 to 65 degrees, extension of 0 to 15 degrees; lateral flexion of 0 to 15 degrees bilaterally; and, lateral rotation of 0 to 15 degrees bilaterally.

The Veteran was afforded a VA examination in November 2009. During the examination the Veteran reported to the examiner that since the beginning of that year he started having more episodes of severe lower back pain if he tried bending. During examination, the examiner reported the Veteran's had a "stooped posture" and walked with a slow, non-antalgic gait. The examiner further reported that the Veteran walked on his heels or toes with reproduction of lower back pain. On ROM testing, forward flexion was limited to 45 degrees (unchanged by repetition). The Veteran had 40 degrees lateral flexion bilaterally (unchanged by repetition) and bilateral extension and rotation to either side was full and painless, with positive lateral rotation bilaterally at 75 degrees. The examiner also diagnosed degenerative disc disease.  

In January 2013, the Veteran was afforded a VA examination after which the diagnoses were arthritis and intervertebral disc syndrome (with no incapacitating episodes within the past year). The Veteran reported to the examiner that he experienced flare-ups that impacted his ability to bend, stand, pull, push, reach, load dishes, and perform general chores. The Veteran began the ROM testing with forward flexion to 90 degrees. The examiner reported that the Veteran then outstretched both arms onto the examination table and informed the examiner that "his back went out." The Veteran was unable to complete the rest of the ROM testing. The examiner opined that the Veteran's response following the forward flexion testing appeared to be "contrived and/or histrionic." The examiner based this opinion on noting that when the Veteran presented for the examination, he appeared comfortable while sitting. The examiner observed the Veteran bend over and remove shoes and socks from sitting while bending at a 90 degree angle. When standing for the range of motion testing, he walked without difficulty and was able to flex to 90 degrees when he then said he back gave out. The examiner went to get another provider to assist the Veteran in getting up; however, the examiner noted the Veteran lifted himself up. He was able to sit on the examination table for the rest of the evaluation, but the examiner said no further attempts were made to test range of motion due to his initial behavior. The examiner further noted that a wheelchair and escort were obtained for the Veteran to leave the unit. The psychologist who examined the Veteran after this evaluation noted he presented to that examination in a wheelchair because he had "hurt his back during range of motion testing." However, at the end of this appointment the Veteran was able to stand and walk out to his car with no difficulty. 

In November 2015, the Veteran was afforded a VA examination. The Veteran reported to the examiner that he experiences flare-ups with his back that causes pain on use. The examiner reported that the Veteran was unable to perform ROM testing due to a flare-up. The examiner did document that the Veteran had a muscle spasm and localized tenderness and guarding that resulted in abnormal gait or abnormal spinal contour. The examiner reported that there was no ankylosis.

An April 13, 2016, a VAMC record by the Veteran's chiropractor documented lumbar ROM as forward flexion limited to 20 degrees. The Veteran complained of periodic acute exacerbations of back pain, the most recent 3 months prior. 

In September 2017, the Veteran was afforded a VA examination. The Veteran reported to the examiner that he experiences flare-ups of chronic back pain. The examiner reported that the Veteran was unable to perform ROM testing due to a flare-up. The examiner did document that the Veteran had localized tenderness, as well as, a muscle spasm and guarding that did not result in an abnormal gait or abnormal spinal contour and that no ankylosis was noted. The examiner did note that the examination was medically consistent with the Veteran's statements describing his functional loss with repetitive use over time.

Based on a review of the record, prior to April 13, 2016, the Board finds that the criteria for a rating in excess of 20 percent is not met or more closely approximated. There is no evidence of forward flexion limited to 30 degrees or less or incapacitating episodes of intervertebral disc syndrome lasting at least 4 weeks within that period. The Veteran's thoracolumbar spine disability was manifested by a ROM of forward flexion limited to no less than 65 degrees, and a combined ROM for thoracolumbar spine of 140 degrees as documented in the Veteran's VAMC medical records in November 2009. While the November 2009 VA examination documents forward flexion limited to 45 degrees. However, the lateral flexion and rotation are outside the ranges provided by Note (2) and Plate V under the notes to the rating formula. 38 C.F.R. § 4.71 Note (2). As a result, the ROM tests results, provided during the November 2009 VA examination, are not reliable and lack probative value. Furthermore, a forward flexion limited to 45 degrees also would not warrant a higher 40 percent disability rating.

The January 2013 VA examination results include only flexion to 90 degrees, after which the Veteran stopped the testing. Given the examiner's observation and explanation of the Veteran's behavior before and after the evaluation, the Board agrees with the assessment that the Veteran's response was contrived. The Board doubts the veracity of the Veteran's responses and finds the results of that examination do not provide a basis for an increased rating.

Affording the Veteran the benefit of the doubt, the Board finds that a 40 percent rating is warranted from April 13, 2016, the date of the VA treatment record noting flexion to 20 degrees. A higher rating of 50 percent is not warranted for any period on appeal because the Veteran does not have ankylosis of his thoracolumbar spine. For the period after April 2016, there is no basis for a 60 percent rating based on intervertebral disc syndrome as there is no evidence of incapacitating episodes.

Accordingly, the preponderance of the evidence is against an increased rating in excess of 20 percent prior to April 13, 2016, and is at least in equipoise as to assignment of a 40 percent rating from that date. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a rating in excess of 20 percent prior to April 13, 2016 is denied. 

Entitlement to an increased rating of 40 percent, beginning April 13, 2016, for a compression fracture of T-12 and L1 is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


